Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim(s) 21-24 are is/are rejected under 35 U.S.C. 102(a1,a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tybert et al 6,270,726.
As to claims 21-24, Tyberg et al 6,270,726 teach lowering the tip of a pipette 36 until a sensor 40 indicates that the tip has contacted the bottom of a tube (S58), when the movement is stopped, and subsequently the tip is raised just above the bottom of the tube so that the tip will not be blocked (S60); and sampling is carried out.  The pipette is carried/displaced by a carriage 32, which moves relative to the pipette due to spring 38.  The sensor 40 is between the pipette 34 and carriage 32, and is triggered by contact (and thus sensed relative movement to that extent).  The spring 38 must compress before triggering.
As to claims 21-24, either the probe 34 is a needle as much as claimed, or in the alternative, it is well known to employ needles to remove samples from containers.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grippo et al 6,363,802 teach detecting relative movement of a carriage 22 (that moves rack 24) with respect to a needle P (probe P strikes container V, which causes flag 34 movement which is sensed, indicating that the carriage is moving relative to the needle); and stopping of the carriage to allow for subsequent sampling.  However, the needle is not repositioned to an aspirating position within the sample container response to the detection as called for in Claim 21.  The needle is stopped in response to detection, but not repositioned.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/

Primary Examiner, Art Unit 2861